Citation Nr: 1519192	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-24 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record. 

With regard to the Veteran's claim, the Board notes the issue has been previously characterized as entitlement to service connection for PTSD and depressive disorder.  In addition, the record indicates the Veteran has been diagnosed with anxiety disorder.  Based on evidence of record and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran testified at the June 2013 hearing that he had received treatment from the VA Medical Center in recent years.  The most recent VA treatment record within the claims file is dated August 2009.  Any treatment records since that time have not been associated with the claims file or the Virtual VA electronic records system.  Therefore, efforts to obtain such treatment records should be made. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, the RO should request the above described records, with any additional assistance from the Veteran required.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and asked to identify any medical treatment received since August 2009 at a VA medical facility; specifically records pertaining to his treatment for an acquired psychiatric disorder.  He should also be asked to identify any pertinent non-VA treatment.  If he identifies any treatment, copies of these pertinent treatment records not already obtained should be obtained and added to the record.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, to include affording the Veteran another VA examination, if indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

